COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00311-CV


CORNELIUS HUDSON                                                APPELLANT

                                     V.

MAJOR JOE E. AND SHIRLEY                                        APPELLEES
BRYANT


                                  ----------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Cornelius Hudson, pro se, attempts to appeal from a contempt judgment.

On August 22, 2012, we notified Hudson of our concern that we might not have

jurisdiction over this appeal because contempt judgments generally are not

appealable. See Ex parte Williams, 690 S.W.2d 243, 243 n.1 (Tex. 1985) (orig.

proceeding); In re Office of Attorney Gen. of Tex., 215 S.W.3d 913, 916 (Tex.

     1
      See Tex. R. App. P. 47.4.
App.—Fort Worth 2007, orig. proceeding) (“A contempt judgment may be

attacked by a petition for writ of habeas corpus (if the contemnor is confined) or a

petition for writ of mandamus (if no confinement is involved) . . .; however,

because a contempt order is not a final judgment, a remedy by appeal does not

lie.”) (citation omitted). We stated that unless Hudson or any party desiring to

continue this appeal filed a response showing grounds for continuing the appeal

on or before September 4, 2012, this appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a). Hudson filed a response, but it does

not show grounds for continuing this appeal.

      Because the contempt judgment at issue is not a final judgment, nor is it

an appealable interlocutory order, we dismiss this appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a), 43.2(f).


                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 27, 2012




                                         2